Title: To George Washington from Lieutenant Joseph Beeler, 14 May 1777
From: Beeler, Joseph
To: Washington, George


                    
                        The Petition of Joseph Beeler
                        [14 May 1777]
                    
                    Sheweth That Your Petitioner was appointed Second Lieutenant in the Eighth Pennsylvania Regiment; but finding it most disadvantageous to me through many Circumstances therefore beg Your Excellencys permission to Resign should your Petitioner be so happy as to obtain that favour Your Petitioner as in duty bound shall be ever thankful.
                    
                        Joseph Beeler.
                    
                